DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Biase (US 2013/0180540) in view of Gold (WO 2004/023910).
Regarding claim 1, Di Biase disclose a hair extension comprising a lock of fake hair (2a) and a supporting plate (1), wherein the lock of fake hair (2a) is stably connected at a relative end to at least a portion of a first face (1a) of the supporting 
 Gold teaches a foldable hair extension having a first end portion with a greater extension relative to a second end portion (see Figures 22-23) so that when the first end portion and the second end portion are folded around the fold lines the first and second portion are partially overlapping. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first end portion be greater than the second end portion to avoid waste material and still provide an overlapping seal.
Regarding claims 9, 10, 12, Di Biase disclose the claimed invention except for a plurality of extensions structurally connected to at least another support plate and having cutting lines and when in use separation one extensions from another. Gold teaches a plurality of extensions structurally connected to at least another support plate (Figures 41-44) and having cutting lines (Figure 43) and when in use separation one extensions from another.  It would have been obvious to one having ordinary skill in the art before the effective filing date to have a plurality of extensions as taught by Gold, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 

Di Biase discloses a hot melt glue on at least a portion of the first face of the supporting plate, and a second adhesive (adhesive; non-heat melt paragraph 31) applied on a second face of the supporting plate, opposite the first face, and designed to increase the friction force acting between the second face and the lock of hair of a user wherein the first and second glues are two different (paragraph 21 and 31). Di Biase does not disclose the hot melt glue and adhesive are a polymers. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the glues be made from polymers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 8 and 13, Di Biase does not disclose the supporting plate made of a metallic material, such as copper. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the rigid plate of Di Biase be made from a metallic material such as copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that neither of the cited reference disclose the first and second portion are partially overlapping, Gold teaches Gold teaches a foldable hair extension having a first end portion with a greater extension relative to a second end portion (see Figures 22-23). Applicant further argues Gold teaches how to totally overlap such portions to create a three-layer plate, however, Figure 22 shows flap (45) that is not totally overlapping the other portions (page 8, lines 12-17).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gold teaches a partially overlapping to create a “billfold configuration” page 8, lines 10-15.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
3/16/2022